Exhibit 10.3

 

HUNTSMAN

SUPPLEMENTAL SAVINGS PLAN

(restated January 1, 2005)

 

This is the Supplemental Savings Plan of Huntsman LLC as restated effective
January 1. 2005.  It is effective as of January 1, 2005 except as otherwise
provided in this Plan.

 

This Plan as herein restated shall govern the benefits of any Member whose
employment terminates on or after January 1, 2005 and the terms of this Plan as
it existed prior to its restatement effective January 1, 2005 shall be
disregarded.  Notwithstanding the foregoing, the benefits of a Member whose
employment terminates prior to January 1, 2005 shall be governed by the Plan as
it existed at the time the employment terminated.

 

ARTICLE I

 

NAME

 

1.1                               Name.  The Plan shall be known as the
“HUNTSMAN SUPPLEMENTAL SAVINGS PLAN” and is hereinafter sometimes referred to as
the “Plan”.

 

ARTICLE II

 

PURPOSE

 

2.1                               Purpose.  This Plan has been created for the
primary purpose of providing certain key employees with the flexibility to defer
the receipt of income, including amounts that cannot be deferred under the
provisions of the Salary Deferral Plan because of legal limitations applicable
to that plan.  The Plan is intended to be an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and shall be
administered as such.

 

2.2                               Special Effective Dates.  The following
provisions are subject to special effective dates:

 

(a)                                  Section 3.4 defining “Change of Control” is
effective March 1, 2005.  For the period prior to March 1, 2005, there is no
event that would constitute a “Change of Control” for purposes of the Plan.

 

--------------------------------------------------------------------------------


 

(b)                                 Section 3.10 defining “Employer” is
effective August 16, 2005.  Prior to August 16, 2005 the Plan is being sponsored
by Huntsman LLC with Huntsman International LLC as a participating employer. 
Section 3.10 shall be administered accordingly.

 

(c)                                  Section 3.13 defining “Plan Administrator”
is effective August 16, 2005.  Prior to August 16, 2005, the Plan Administrator
is the person or entity designated by the President of Huntsman LLC (or in the
absence of an effective designation it is the President of Huntsman LLC).

 

ARTICLE III

 

DEFINITIONS

 

When used herein, the following words shall have the meanings indicated, unless
the context clearly indicates otherwise:

 

3.1                               Accounts.  The words “ACCOUNTS” shall mean the
Deferral Account described in Section 4.2 and the Supplemental Matching Account
described in Section 4.3.

 

3.2                               Affiliate.  The word “Affiliate” means (i) a
corporation which is a member of a controlled group of corporations (within the
meaning of Section 1563(a) of the Code determined without regard to Sections
1563(a)(4) and (e)(3)(C) thereof) which includes an Employer, provided that the
phrase “more than 50 percent” shall be substituted for the phrase “at least 80
percent” in Section 1563(a)(1) of the Code, and (ii) any trade or business
(whether or not incorporated) which is under common control (as defined in
Section 414(c) of the Code as modified by Section 415(h) of the Code and
regulations thereunder) with an Employer.

 

3.3                               Beneficiary.  The word “BENEFICIARY” shall
mean the person or persons entitled to receive benefits upon the death of a
Member under this Plan.

 

3.4                               Change of Control.   The words “Change of
Control” shall mean the occurrence of one or more of the following events:

 

(a)                                  any person or group (as such terms are used
in Section 13(d) and 14(d) of the Securities Exchange Act of 1934 as amended
(the “Exchange Act”)), other than Mr. Jon M. Huntsman, his spouse, direct
descendants, an entity or trust controlled by any of the foregoing, or any trust
for the benefit of any of the foregoing (the “Huntsman Group”) or
MatlinPatterson Global Opportunities Partners L.P. or any affiliate thereof (the
“MatlinPatterson Group”), is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have beneficial ownership of all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time) of 35% or more of the then outstanding voting stock of
Huntsman Corporation; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 the replacement of a majority of the Board
of Directors of Huntsman Corporation over a two-year period from the directors
who constituted such group at the beginning of such period, and such replacement
shall not (1) have been approved by a vote of at least a majority of the Board
of Directors of Huntsman Corporation then still in office who either were
members of the Board of Directors at the beginning of such period or whose
election as a member of the Board of Directors was previously so approved, or
(2) have been elected or nominated for election by one or more members of the
Huntsman Group or the MatlinPatterson Group.

 

An event described in paragraph (a) or (b) shall be a “Change of Control” only
if such event is determined by the Plan Administrator to be a “change in the
ownership or effective control of the corporation” within the meaning of Code
Section 409A(a)(2)(A)(v).

 

3.5                               Code.  The word “CODE” shall mean the Internal
Revenue Code of 1986, as amended.

 

3.6                               Commencement Date.  The words “Commencement
Date” shall mean the Termination Date of the Member, provided, however, if the
Member is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) as of the Termination Date, then the Commencement Date
shall be the date that is six months after the Termination Date.

 

3.7                               Compensation.  The word “COMPENSATION” has the
following meaning:

 

(a)                                  “Compensation” shall mean the total of all
amounts paid by the Employer by reason of services performed by the Member,
including any amount of Annual General Bonus Program Pay and Discretionary
Target Bonus Program Pay.

 

(b)                                 Notwithstanding the foregoing, the Member’s
Compensation shall be determined without taking into account any of the
following:

 

(1)                                  Contributions or payments by the Employer
for or on account of the Member under any employee benefit plan, including but
not limited to any qualified pension plan and any health or welfare plan;

 

(2)                                  Compensation that is not subject to
employer income tax withholding under Code Section 3402 (or any successor
thereof);

 

(3)                                  Income caused by the exercise of stock
options;

 

(4)                                  Income attributable to benefits received
under any long term disability plan maintained by the Company;

 

(5)                                  Incentive payments received under the
Huntsman Cost Reduction Incentive Plan or similar temporary incentive plans so
identified by Plan Administrator; and

 

3

--------------------------------------------------------------------------------


 

(6)                                  Automobile, housing, hardship, travel, meal
or entertainment allowance; relocation expenses, including relocation allowance,
living expenses and moving expenses; lump sum payments upon termination of
employment; travel bonus; miscellaneous, memo or other lump sum earnings;
foreign service premium; severance payments; tax assistance program payments;
payments for medical or dental insurance waivers, insurance additive; and other
taxable fringe benefits including physical exams and Christmas gifts or awards.

 

(c)                                  Notwithstanding the foregoing, a Member’s
Compensation shall include contributions made on behalf of the Member under a
salary reduction agreement to any plan of the Employer qualifying under Code
Sections 125, 401(k), or 408(k), and any amounts earned but deferred at the
election of the Member pursuant to the terms of this Plan or any other
nonqualified deferred compensation plan of the Employer.

 

3.8                               Deferral Account.  The words “DEFERRAL
ACCOUNT” shall mean the account maintained on the books of the Employer as
described in Section 4.2.

 

3.9                               Effective Date.  The “EFFECTIVE DATE” of this
Plan as restated shall be January 1, 2005; the original Effective Date of this
Plan was January 1, 2003

 

3.10                        Employer.  The word “EMPLOYER” shall mean Huntsman
International LLC or any successor thereof, if its successor shall adopt this
Plan.  In addition, unless the context indicates otherwise, as used in this Plan
the term “EMPLOYER” shall also mean and include all participating employers  The
following entities are participating employers as of the Effective Date of this
restatement of the Plan:

 

Huntsman Petrochemical Corporation

Huntsman Purchasing, Ltd

Huntsman Polymers Corporation

Huntsman Expandable Polymers Company, LC

Huntsman Propylene Oxide Ltd

Tioxide Americas Inc.

Huntsman Advanced Materials Americas Inc.

 

Any other Affiliate of Huntsman International LLC that has been granted
permission by the board of directors of Huntsman International LLC to
participate in this plan will thereby become a participating employer in this
Plan.  This permission shall be granted under such conditions and upon such
conditions as the board of directors of Huntsman International LLC deems
appropriate.  By a separate schedule, an adopting employer may set forth the
manner in which this Plan will apply to its participating employees.  The
obligations of an Employer hereunder shall be limited to the employees of that
Employer participating in this Plan.

 

3.11                        Member.  The word “Member” shall mean those
executive employees of an Employer participating in the Plan at the Effective
Date of its restatement.  In addition, it means an

 

4

--------------------------------------------------------------------------------


 

executive employee of an Employer who is specifically designated as a Member by
the President (or the employee of the Employer who has the responsibilities of
the chief executive officer of that Employer if there is no employee with the
title of president) of that Employer.  The designation shall specify the date as
of which the executive employee becomes a Member of the Plan.  Notwithstanding
the foregoing provisions of this section, the President of the Employer (or the
employee of the Employer who has the responsibilities of the chief executive
officer of that Employer if there is no employee with the title of president)
shall have full discretion to adjust the status of any individual that is an
employee of that Employer for purposes of this Plan (whether to include an
employee or to remove an employee or to set or adjust the terms of participation
and whether to designate an employee a Temporary Transferee subject to the
limitations of Section 4.5).  In the event an individual ceases to be a Member
of the Plan or otherwise experiences a change in status, any right to make
deferrals into this Plan shall thereupon cease. Any rights earned under this
Plan prior to the change in status shall be paid to the individual at such time
as it would otherwise have been, but for the change in status, under the terms
of this Plan.

 

3.12                        Plan.  The word “PLAN” shall mean the Supplemental
Savings Plan set forth in and by this document, as the same may be amended from
time to time.

 

3.13                        Plan Administrator.  The words “Plan Administrator”
shall mean the person or entity designated by the President of HUNTSMAN
INTERNATIONAL LLC to administer this Plan.  In the absence of an effective
designation, it shall mean the President of HUNTSMAN INTERNATIONAL LLC.

 

3.14                        Plan Year.  The words “PLAN YEAR” shall mean the
calendar year.

 

3.15                        Salary Deferral Plan.  The words “SALARY DEFERRAL
PLAN” shall mean the Huntsman Salary Deferral Plan and any successor to that
Plan.

 

3.16                        Salary Deferral Plan Member.  The words “PLAN
MEMBER” shall mean any Member of this Plan who is participating in the Salary
Deferral Plan.

 

3.17                        Supplemental Matching Account.  The words
“SUPPLEMENTAL MATCHING ACCOUNT” shall mean the account maintained on the books
of the Employer as described in Section 4.3.

 

3.18                        Termination Date.  The words “TERMINATION DATE”
shall mean the date a Member ceasing to render services to the Employer and all
Affiliates for any reason whatsoever, voluntary or involuntary, other than on
account of the death of the Member; provided, however, if the Plan Administrator
determines that the Member who ceases to render services has not experienced a
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i) on
the date that would otherwise be a Termination Date hereunder, then the
“Termination Date” for purposes of the Plan shall be the first date thereafter
as of which the Member has experienced a separation from service within the
meaning of Code Section 409A(a)(2)(A)(i).

 

3.19                        Unforeseeable Emergency.  The words “Unforeseeable
Emergency” of a Member shall mean a severe financial hardship to the Member
resulting from an illness or accident of the

 

5

--------------------------------------------------------------------------------


 

Member, the spouse of the Member or a dependent (within the meaning of Code
Section 152(a)) of the Member, loss of the Member’s property due to casualty or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Member that is determined by the Plan
Administrator to be an “unforeseeable emergency” within the meaning of Code
Section 409A(a)(2)(B)(ii).

 

ARTICLE IV

 

ACCOUNTS

 

4.1                               Deferral Election.

 

(a)                                  To the extent permitted by (b) below, each
Member may elect to defer the receipt of a portion of his or her Compensation. 
Subject to (c) below, the election must be made prior to the beginning of the
year during which the services are performed to which the Compensation relates
and it cannot be modified on or after the beginning of such year. 
Notwithstanding the forgoing, a Member who first becomes a Member during a year
may make an election within 30 days of the date he or she first becomes a Member
which election shall apply to Compensation relating to services performed after
the election is made. For purposes of determining when a Member first becomes a
Member of the Plan, any other plan of the Employer that must be aggregated with
this Plan for purposes of applying the requirements of Code Section 409A shall
be treated as part of this Plan.  An election expires at the end of the year to
which it relates.  An election shall be in writing and shall conform to the
applicable rules and procedures established by the Plan Administrator.

 

(b)                                 A Member may not elect to defer more than 75
percent of the Compensation of the Member which relates to the year to which the
election relates (applying this limit separately to bonus payments in the
discretion of the Plan Administrator).

 

(c)                                  The Plan Administrator may provide for
separate elections with respect to regular salary and bonus payments.  To the
extent an election relates to bonus payments which are determined by the Plan
Administrator to qualify for the special election rules applicable to
performance-based compensation under Code Section 409A, the election will be
timely for purposes of (a) above if it is made no later than six months before
the end of the performance period for the bonus as determined under Code
Section 409A.  Such election cannot be modified on or after the date that is six
months before the end of the performance period.

 

(d)                                 Notwithstanding the restrictions on the
modification of elections of (a) and (c) above, a Member who experiences an
Unforeseeable Emergency may elect to cancel any deferral elections made under
this Plan.  The cancellation shall be applicable to all payroll periods of the
year ending after the cancellation.  Following a cancellation, no further
elections of deferral may be made with respect to Compensation for services
rendered during that year.

 

6

--------------------------------------------------------------------------------


 

4.2                               Establishment and Determination of Deferral
Account.  The Employer shall establish a Deferral Account on its books for each
Member that is an employee of that Employer.  The Deferral Account of a Member
shall be credited with each of the following:

 

(a)                                  Under rules established by the Plan
Administrator, the Employer shall credit to the Deferral Account of the Member
the amount specified in a proper election of the Member under Section 4.1 at the
time the Compensation would otherwise have been paid to the Member. The
Compensation actually paid to the Member for the period by the Employer shall be
reduced by the amount credited to the Deferral Account under this
Section 4.2(a).

 

(b)                                 As of the end of each month, and as of the
date the benefit is payable under Article V, the Employer shall adjust the
Deferral Account of a Member under rules established by the Plan Administrator
to reflect the increase or decrease that would have been incurred by the account
since the last day of the preceding month if the account had been invested for
the applicable period in the investments selected in advance by the Member from
those made available by the Plan Administrator, or to the extent no selection
has properly been made, by adjusting the account to reflect the increase or
decrease that would have been incurred by the account for the applicable period
if the account had been invested for the applicable period in the fixed income
fund selected in its sole discretion by the Plan Administrator.

 

(c)                                  The Plan Administrator shall prescribe such
rules as it deems necessary or appropriate regarding the adjustments to be made
to the Deferral Accounts to reflect the timing of investment elections made by
the Member and the timing of amounts being credited or debited to the Deferral
Accounts.

 

The Deferral Account balance of a Member shall be debited with the amount paid
to or on behalf of the Member under this Plan related to that account.

 

4.3                               Establishment and Determination of
Supplemental Matching Account.  Subject to Section 4.5, the Employer shall
establish a Supplemental Matching Account on its books for each Salary Deferral
Plan Member that is an employee of that Employer.  The Supplemental Matching
Account of a Salary Deferral Plan Member shall be credited with each of the
following:

 

(a)                                  As of the end of each Plan Year, the
positive difference, if any, between (1) and (2) below:

 

(1)                                  The matching contribution allocations that
would have been credited to the account of the Salary Deferral Plan Member for
the Plan Year if those allocations had been made under the Salary Deferral Plan
(i) by taking into account the deferrals made by the Member under the Salary
Deferral Plan and Section 4.1 of this Plan,  (ii) by taking into account the
Compensation of the Member for the Plan Year, and (iii) without taking into
account the limitations of  Code Sections 415, 401(k), 401(m) and 401(a)(17).

 

7

--------------------------------------------------------------------------------


 

(2)                                  The matching contribution allocations that
have been credited to the account of said Salary Deferral Plan Member under the
Salary Deferral Plan for the Plan Year in accordance with the terms of the
Salary Deferral Plan.

 

(b)                                 As of the end of each month, and as of the
date the benefit is payable under Article V, the Employer shall adjust the
Supplemental Matching Account of a Salary Deferral Plan Member under
rules established by the Plan Administrator to reflect the increase or decrease
that would have been incurred by the account since the last day of the preceding
month if the account had been invested for the applicable period in the
investments selected in advance by the Member from those made available by the
Plan Administrator, or to the extent no selection has properly been made, by
adjusting the account to reflect the increase or decrease that would have been
incurred by the account for the applicable period if the account had been
invested for the applicable period in the fixed income fund selected in its sole
discretion by the Plan Administrator.

 

(c)                                  The Plan Administrator shall prescribe such
rules as it deems necessary or appropriate regarding the adjustments to be made
to the Supplemental Matching Accounts to reflect the timing of investment
elections made by the Member and the timing of amounts being credited or debited
to the Supplemental Matching Accounts.

 

The Supplemental Matching Account balance of a Member shall be debited with the
amount paid to or on behalf of the Member under this Plan related to that
account.

 

4.4                               Special Expatriate Credits.

 

(a)                                  Notwithstanding Section 4.1, a Member who
is an Expatriate temporarily assigned to a country in which an election to defer
salary into the Plan is not allowed by domestic labor law shall not be able to
elect any deferrals under Section 4.1 relating to Compensation for services
during such assignment.

 

(b)                                 To the extent a Member who is an Expatriate
is unable to make elective deferrals under this Plan during the temporary
assignment, whether because of legal prohibitions or because of the tax costs
under the laws of the applicable jurisdiction, the following shall apply:

 

(1)                                  The Employer in its discretion may credit
from time to time to the Deferral Account of the Member an amount as determined
by the Employer which credit shall be treated for purposes of the Plan as if it
were made under a deferral election under Section 4.1 (including the crediting
of amounts under Section 4.3 to the Supplemental Matching Account of the Member
with respect to such credits); provided, however, unless otherwise provided in
writing by the Employer to the Plan Administrator at the time such credits are
made, upon the return of the Member to service in the United States the accounts
of the Member shall be adjusted to remove all such credits provided under this
subparagraph (1), including any related credits to the Supplemental Matching
Account of the Member under Section 4.3 and interest credited thereon, from the
accounts of the Member unless the Plan Administrator determines that such Member

 

8

--------------------------------------------------------------------------------


 

received a favorable end of assignment evaluation upon his or her return to the
United States following completion of the assignment.

 

(2)                                  Upon the return of the Member to service in
the United States, the Member may make a special election from time to time
under rules established by the Plan Administrator to make elective deferrals to
this Plan from Compensation relating to services provided following the foreign
assignment that the Member would have deferred under this Plan during such
assignment if the Member had been employed in the United States.  Such election
shall be subject to the requirements of Section 4.1, including the requirements
that the election be made during the year prior to the year during which the
services are provided to which the Compensation relates.  In determining the
extent to which the Member may make elections to defer Compensation under this
subparagraph, there shall be taken into account any credits to the accounts of
the Member made under subparagraph (1) above which have not been removed from
the applicable accounts under subparagraph (1) upon the return of the Member and
the rate of deferrals by the Member under the Plan prior to the temporary
foreign service.  At the time deferrals based upon a proper election under this
subparagraph are credited to the Deferral Account of the Member, the
Compensation actually paid to the Member for the period by the Employer shall be
reduced.  Under rules established by the Plan Administrator, appropriate credits
shall be made to the Supplemental Matching Account under Section 4.3 and
appropriate interest shall be credited to the accounts applying the interest
credit provisions of Sections 4.2 and 4.3 so that the Member making a deferral
hereunder is in substantially the same position under the Plan as if the Member
had deferred such amounts during the temporary foreign service.

 

(d)                                 “Expatriate” means any Member who is or has
been assigned to work temporarily outside of the United States for the Employer
or an Affiliate.

 

4.5                               Temporary Transferee.  If the Member is a
Temporary Transferee for a plan year, the Member shall not receive any credits
under Section 4.3 for the plan year.  A Member is a Temporary Transferee for a
plan year if the Member is described in any of the following:

 

(a)                                  A Member who is transferred to the
employment of the Employer in the United States from a non-United States
affiliate who is determined by the Plan Administrator to have a temporary
assignment; or

 

(b)                                 A Member determined by the Plan
Administrator to be accruing benefits for the same service under an employee
benefit plan sponsored by a non-United States affiliate of the Employer designed
to provide basic retirement benefits to a broad group of employees; or

 

(c)                                  A Member who is designated a Temporary
Transferree under Section 3.11.

 

4.6                               Statement of Accounts.  The Plan Administrator
shall provide to each Member within ninety (90) days after the close of each
Plan Year, a statement in such form as the Plan Administrator selects setting
forth the balance, if any, in the Deferral Account of the Member and the

 

9

--------------------------------------------------------------------------------


 

balance, if any, in the Supplemental Matching Account as of the last day of the
Plan Year just ended.

 

4.7                               Accounting Device Only.  The Deferral Account
and the Supplemental Matching Account shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to the Member under
this Plan.  Neither the Deferral Account nor the Supplemental Matching Account
shall constitute or be treated as a trust fund of any kind.

 

ARTICLE V

 

PAYMENT OF ACCOUNTS

 

5.1                               Benefit Payment.  A Member shall be entitled
to a payment equal to the amount credited to his or her Accounts as of the
Commencement Date.  The payment shall commence to be paid on the date that is 30
days following the Commencement Date or as soon thereafter as administratively
feasible.

 

5.2                               Form of Payment.  The amount due the Member
shall be paid in one of the following forms as selected by the Member in his or
her initial election form or in a subsequent election that is valid in
accordance with the terms of the Plan as it existed at the time the election was
made:

 

(a)  single lump sum payment; or

 

(b)  substantially equal monthly installments over a period certain selected by
the Member that does not exceed 10 years.

 

In the event payment is made in installments, the Accounts used to measure the
amount due the Member shall continue to be adjusted for interest under
rules prescribed by the Plan Administrator in accordance with the provisions of
Section 4.2(b) and Section 4.3(b).  In the event no form of payment is properly
elected, the amount due the Member shall be paid in the form of a single lump
sum payment.  Notwithstanding the foregoing, if the amount due the Member
hereunder does not exceed $25,000, the amount due shall be paid the Member in
the form of a single cash payment without regard to the form of payment properly
elected by the Member.

 

5.3                               Change in Form of Payment.  Prior to
January 1, 2007, a Member may change his or her election of the form of payment
for a Commencement Date by submitting a written election form to the Plan
Administrator; provided such election shall not be effective for a Commencement
Date that is less than 12 months from the date the election form was received by
the Plan Administrator unless it is received at least 30 days before the
Termination Date and the Plan Administrator, in its sole discretion, approves
the form of payment selected.  Notwithstanding the forgoing, a Member may not
change a form of election on or after January 1, 2006 with respect to payments
that would otherwise be received in 2006 or to cause payments to be made in
2006.

 

10

--------------------------------------------------------------------------------


 

On and after January 1, 2007, a Member may change his or her election of the
form of payment for a Commencement Date by submitting a written election form to
the Plan Administrator; provided

 

(a)                                  such election shall not be effective for a
Commencement Date on account of Disability that is less than 12 months from the
date the election form was received by the Plan Administrator; and

 

(b)                                 such election shall not be effective for a
Commencement Date on account of a separation from service (other than on account
of Disability) that is less than 5 years from the date the election form was
received by the Plan Administrator.

 

The word “Disability” shall mean an impairment which results in the Member being
disabled within the meaning of Section 409A(a)(2)(C) of the Code as determined
by the Plan Administrator.

 

5.4                               Payment to Beneficiary.  In the event a Member
dies before receiving his or her full benefit under this Plan, the Employer
shall pay any remaining amount due on behalf of the Member hereunder to the
Beneficiary of the Member.  Such payment shall be in the form of a single cash
payment.  The payment shall be paid on the date that is 30 days following the
date of death or as soon thereafter as administratively feasible.  A Member may
designate a Beneficiary on the form prescribed by and delivered to the Plan
Administrator.  If no Beneficiary is properly designated under this Plan, and
the Member is a Salary Deferral Plan Member, then the Beneficiary shall be the
person entitled under the terms of the Salary Deferral Plan to receive any death
benefits payable under the Salary Deferral Plan on account of the death of that
Plan Member.  If there is no Beneficiary after application of the foregoing
provisions of this Section, then the payment shall be made to the estate of the
Member.  If under these rules the benefits are payable to the estate of the
Member, and either the Plan Administrator cannot locate a qualified
representative of the deceased Member’s estate, or if administration of the
estate is not otherwise required, the Plan Administrator in its discretion may
make the distribution to the deceased Member’s heirs at law, determined in
accordance with the law of the State of the Member’s domicile in effect as of
the date of the Member’s death.

 

5.5                               Distribution During Employment.   Prior to the
Commencement Date, a Member may request a distribution of all or a portion of
the amount credited to his or her Accounts in the event of an Unforeseeable
Emergency.  The Plan Administrator shall determine, in a non-discriminatory
manner, whether a Member has an Unforeseeable Emergency.  A distribution may be
made under this Section only if such distribution does not exceed the amount
required to meet the immediate financial need created by the Unforeseeable
Emergency (including the tax costs of the distribution) and is not reasonably
available from other resources of the Member, including reimbursement or
compensation from insurance, liquidation of assets to the extent the liquidation
does not cause severe financial hardship, and the cancellation of deferrals
under this Plan and any other plan of the Employer.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CHANGE OF CONTROL BENEFIT

 

In the event of a Change of Control that is a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” under Code
Section 409A(a)(2)(A)(v) and applicable regulations with respect to the Member,
the Member (or the Beneficiary of the Member if the Member is deceased) shall be
entitled to receive an amount equal to the value of the Accounts of the Member,
if any, as of the date of the Change of Control as determined by the Plan
Administrator.   The benefits payable under this Article VI shall be paid in the
form of a single cash lump sum payment on a date that is 60 days of the date of
the Change of Control or as soon thereafter as is administratively feasible.

 

ARTICLE VII

 

ADMINISTRATION OF THE PLAN

 

7.1                               Plan Administration.  The Plan Administrator
shall have the full authority to interpret and construe the Plan and to issue
such administrative procedures as it deems appropriate.  The Plan Administrator
shall have the duty and responsibility of maintaining records, making the
requisite calculations and disbursing the payments hereunder.  The Plan
Administrator’s interpretations, determinations, regulations and calculations
shall be final and binding on all persons and parties concerned.

 

7.2                               Claims Procedure.  The Plan Administrator
shall establish reasonable procedures for the submission and review of claims
with respect to benefits under the Plan.  A copy of the claims procedures for
the Plan shall be available from the Plan Administrator.  The failure of a
claimant to follow the claims procedures with respect to a claim, including the
review procedures, shall result in the loss of the right to bring an action in
court with respect to the claim.

 

7.3                               Amendment and Termination.  The sponsoring
Employer may amend or terminate the Plan at any time (and any other Employer may
terminate the Plan with respect to the participation in the Plan of its
employees), provided, however, that no such amendment or termination shall
adversely affect a benefit to which a Member or the Beneficiary of such Member
would be entitled under Article V prior to the date of such amendment or
termination if the employment of the Member then ended unless the change is
necessary to keep the Plan in compliance with the applicable provisions of law,
including Code Section 409A, so as to avoid adverse income tax consequences to
participants in the Plan.  In the event of a termination, benefits shall be
retained under the terms of the Plan until the Member reaches his or her
Commencement Date under the Plan; provided, however the liabilities of this Plan
may in the discretion of the Employer be transferred to another plan or program
of the Employer. The Plan Administrator may amend this Plan at anytime so long
as the amendment does not materially increase the cost of the Plan to the
Employer.

 

12

--------------------------------------------------------------------------------


 

If a Member of the Plan elects during calendar year 2005 to terminate
participation in a plan that is aggregated with this Plan for purposes of Code
Section 409A, such election shall also terminate the participation of the Member
in this Plan as of the same date and the benefits of the Member under this Plan
shall be determined as if a Change of Control with respect to the Member has
occurred as of the date of the election and such benefits shall be paid to the
Member in the time and manner set forth in Article VI.

 

7.4                               Payments.  The Employer will pay all benefits
arising under this Plan.  There shall be deducted from each payment any federal,
state or local withholding or taxes or charges which may be required under
applicable law as determined by the Employer.

 

7.5                               Non-assignability of Benefits.  The benefits
payable hereunder or the right to receive future benefits under the Plan may not
be anticipated, alienated, pledged, encumbered, or subjected to any charge or
legal process, and if any attempt is made to do so, or a person eligible for any
benefits becomes bankrupt, the interest under the Plan of the person affected
may be terminated by the Plan Administrator which, in its sole discretion, may
cause the same to be held or applied for the benefit of one or more of the
dependents of such person or make any other disposition of such benefits that it
deems appropriate.

 

7.6                               Status of Plan.  Nothing contained herein
shall be construed as providing for assets to be held in trust or escrow or any
other form of asset segregation for the Member or for any other person or
persons to whom benefits are to be paid pursuant to the terms of this Plan, the
Member’s only interest hereunder being the right to receive the benefits set
forth herein.  To the extent any person acquires a right to receive benefits
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Employer.

 

7.7                               Indemnification.  To the extent permitted by
law, the Employer shall indemnify each member of the Board of Directors and any
other employee of the Employer to whom duties are assigned with respect to this
Plan, against expenses (including any amount paid in settlement) reasonably
incurred by him or her in connection with any claims against him or her by
reason of his or her conduct in the performance of his or her duties under the
Plan, except in relation to matters as to which he or she acted fraudulently or
in bad faith in the performance of such duties.  This right of indemnification
shall be in addition to any other right to which the Board or other person may
be entitled as a matter of law or otherwise, and shall pass to the estate of a
deceased person.

 

7.8                               Reports and Records.  The Plan Administrator
and those to whom the Plan Administrator has delegated duties under the Plan
shall keep records of all their proceedings and actions and shall maintain books
of account, records, and other data as shall be necessary for the proper
administration of the Plan and for compliance with applicable law.

 

7.9                               Finances.  The costs of the Plan shall be
borne by the Employer.  The rights of the Member (or of his or her Beneficiary)
to benefits under the Plan shall be solely those of an unsecured general
creditor of the Employer.  Any assets acquired by or held by the Employer or set
aside in a trust that may be established by the Employer shall not be deemed to
be held as security for the performance

 

13

--------------------------------------------------------------------------------


 

of the obligations of the Employer under this Plan.  Notwithstanding the
foregoing, to the extent under the terms of any trust set up by an Employer
payments are made by the Trustee of said Trust to the Member with respect to
benefits under this Plan, such payments shall satisfy the obligations of the
Employer hereunder to the extent of the payments made.

 

7.10                        Nonguarantee of Employment.  Nothing contained in
this Plan shall be construed as a contract of employment between the Employer
and any Member, or as a right of any Member to be continued in employment of the
Employer, or as a limitation on the right of the Employer to discharge any of
its employees, with or without cause.

 

7.11                        Applicable Law.  All questions pertaining to the
construction, validity and effect of the Plan shall be determined in accordance
with the laws of the United States and to the extent not pre-empted by such
laws, by the laws of the State of Utah.

 

7.12                        Headings.  The headings of Sections and Articles in
this Plan are for convenience purposes only and shall in no way control or be
used in the interpretation of the content of the Sections or Articles or this
Plan as a whole.

 

7.13                        Number and Gender.  Where the context requires, the
singular shall include the plural and the plural shall include the singular, and
any gender shall include both other genders.

 

ARTICLE VIII

 

TRANSFER OF EMPLOYEES AMONG AFFILIATED COMPANIES

 

The transfer of a Member from employment with the Employer to employment with an
Affiliate shall not be deemed a termination of employment under this Plan.  If
the Affiliate is an Employer under this Plan, that Employer shall determine
whether the Member shall continue to participate in this Plan as an employee of
that Employer.  For purposes of this Plan, the last Employer of a Member shall
be liable for the Member’s benefits hereunder even though a portion of the
liability is attributable to periods of service for another Employer.

 

To the extent a succeeding Employer permits an Employee to participate in this
Plan, such Employer shall determine the extent to which the prior elections made
by the Member shall continue to apply to the Member.  In the event the Member is
transferred to an Affiliate that does not participate in this Plan, the Member
shall cease to be eligible to make deferrals under this Plan but the former
Employer shall continue to maintain the Accounts of the Member until the
benefits become payable to the Member hereunder.

 

14

--------------------------------------------------------------------------------


 

Dated this 23rd day of December, 2005.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

for itself and as successor in interest by merger to

 

Huntsman LLC

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN PETROCHEMICAL CORPORATION

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN PURCHASING., LTD

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS AMERICAS INC.

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

15

--------------------------------------------------------------------------------


 

 

HUNTSMAN POLYMERS CORPORATION

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN PROPYLENE OXIDE LTD

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

TIOXIDE AMERICAS INC.

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

16

--------------------------------------------------------------------------------


 

SCHEDULE FOR HUNTSMAN INTERNATIONAL LLC

 

Effective July 1, 2004, Huntsman International LLC ( “International”) became a
participating employer in the Plan in connection with the transfer of the
liabilities of the Executive Retirement Plan for Key Employees of the
Polyurethanes Business (the “International Plan”) sponsored by International to
this Plan and the merger of the International Plan into this Plan pursuant to a
Merger Agreement between Huntsman LLC and International.  The following
provisions override any conflicting provisions of the Plan and shall govern with
respect to the employees of International.  Unless otherwise indicated, terms
have the meaning assigned in the Plan.

 

(1)                                 Eligibility.  The employees of International
who were participating in the International Plan shall be participants in the
Plan effective July 1, 2004 subject to the authority of International to adjust
the status of any of its employees for purposes of the Plan in accordance with
Section 3.11 of the Plan.  The elections made by a participant with respect to
deferrals of compensation in effect under the International Plan at the time of
the merger of the International Plan shall be effective immediately following
the merger under the Plan, subject to any right to change the election made by
the participant in accordance with the terms of the Plan at it exists at that
time.

 

(2)                                 Credits under International Plan.  Amounts
credited to the accounts of a participant in the International Plan as of the
date of the merger shall be credited to the accounts of such participant under
the Plan and shall be an obligation of International under the Plan.  The
International Plan shall cease to exist in connection with the merger and
participants in the International Plan shall only have the benefits provided
under the Plan, including this Schedule to the Plan.  Any adjustment to such
accounts following the merger shall be in accordance with the terms of the Plan,
including any adjustments for hypothetical earnings.  Benefits shall be paid in
such form and at such time as provided in accordance with the terms of the Plan.

 

(3)                                 Administration. The Plan Administrator is
authorized to interpret this Schedule and to establish such rules and procedures
as it determines necessary or desirable to administer the Plan with the
provisions of this Schedule.

 

17

--------------------------------------------------------------------------------

 